Citation Nr: 9906600	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
disorder of the left lower extremity, including pulled 
muscles of the left leg, dislocation of the left hip, or 
injury to the left knee.

2.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in November 1994.  That decision denied the 
veteran's petitions to reopen the previously denied claim of 
entitlement to service connection for pulled muscles of the 
left leg.  The denial of the claim to reopen was duly 
appealed.

The November 1994 decision also assigned a 30 percent 
disability rating for post traumatic stress disorder (PTSD).  
While the propriety of that rating was in appellate status, 
the RO has since revised it to 100 percent.  The veteran has 
not noted disagreement with the effective date of that 
rating.  Therefore, the issue of the propriety of the 
effective date of the 100 percent rating for PTSD is not 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997).

In a rating decision dated January 1996, the veteran's claim 
of entitlement to service connection for lumbar disc disease 
was denied.  That denial was also duly appealed.

In March 1996, the veteran's accredited representative 
submitted a statement noting that the veteran was really 
pursuing a claim for more than pulled muscles of the left 
leg.  He asserted that the RO should have adjudicated the 
issues of entitlement to service connection for a left leg 
injury to include the left hip and knee.  The RO reviewed the 
record, and denied the claim of entitlement for a dislocation 
of the left hip and injury to the left knee as not well 
grounded.  This denial has also been duly appealed.  

A claim based on a different theory of service connection, 
absent competent evidence in support of that theory, does 
not, however, constitute a "new" claim, and a claim that 
has been previously denied cannot be addressed on the merits 
absent a showing of new and material evidence.  Ashford v. 
Brown, 10 Vet. App. 120 (1997); cf. Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a new diagnosis raises a new 
claim).  The Board notes that the issue of entitlement to 
service connection for dislocation of the left hip and injury 
to the left knee is not a new claim but is merely the same 
claim for a pulled muscle of the left leg, but based on a 
different theory.  Therefore, the issues associated with the 
claim of service connection for dislocation of the left hip 
and the left knee may not be addressed absent a favorable 
Board determination on the issue of whether new an material 
evidence has been presented.



FINDINGS OF FACT

1.  In a rating decision in May 1969, the RO denied the claim 
for service connection for pulled muscles of the left leg.

2.  The evidence submitted since the RO's disallowance, when 
viewed in the context of all of the evidence of record, is 
new and material.

3. There is no competent evidence of a current diagnosis of a 
disorder of the left lower extremity, nor is there competent 
medical evidence of a nexus between any current 
symptomatology in the veteran's left leg and the veteran's 
injuries during service.

4.  There is no competent medical evidence or acceptable lay 
evidence of in service occurrence or aggravation of a disease 
or injury to the veteran's lumbar discs, nor is there 
competent medical evidence of a nexus between current 
findings of lumbar disc disease and any incident or 
occurrence during service.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's final May 1969 denial is 
new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  The claims of entitlement to service connection for 
pulled muscles of the left leg, lumbar disc disease, 
dislocation of the left hip, and injury to the left knee are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a disorder of the left leg 
resulting from injury during service.  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, No. 97-2180 (Feb. 17, 1999).

Evidence of Record in May 1969

At the time of the original rating decision denying the 
veteran's claim of entitlement to service connection for 
residues of a leg injury in April 1967, the evidence 
consisted of the veteran's service medical records and a post 
service VA medical examination dated in February 1969.

Review of the veteran's service medical record reveals no 
pertinent abnormalities noted on the examination for entrance 
into service in August 1965.  

In November 1965, the veteran complained of pulled muscle 
pain in the left thigh and groin.  In January 1966, the 
veteran complained of pain in the left shoulder and left 
knee.  He noted an injury in 1963.  Examination of the left 
knee revealed that it was of normal size.  The ligaments were 
intact.  There was no bony tenderness, and he had a good 
range of motion.  An orthopedic examination scheduled in 
follow-up to the complaints, concentrated solely on the left 
shoulder.

In May 1967, the veteran was a two year history of 
dislocation of the left thigh.  A May 1967 report of an 
orthopedics consultation noted that he had a one week history 
of severe pain in the left hip.  He reportedly first noted 
pain in the left hip region after an operation in Vietnam in 
June 1966.  Apparently it improved some, but he continued to 
have symptoms off and on over the ensuing year.  The symptoms 
were worse in rainy cool weather.  The symptoms had been 
aggravated over the previous three months by standing, 
walking, and strenuous activity.  The examiner noted that the 
pain was poorly localized.  The veteran indicated the 
anterior, lateral, and posterior aspects of the left hip, 
with apparently anterolateral knee pain.  He denied back 
pain, and had no specific injury than the usual combat and 
training activities.

Physical examination showed a full range of motion of the 
back without pain, except for hamstring pull on full flexion.  
There was no back tenderness or muscle spasm.  The veteran 
had no gluteal atrophy.  The Trendelenburg test was negative 
for gluteus medius insufficiency.  The veteran had full range 
of motion of the left hip as compared to the right in flexion 
and extension.  The veteran's thighs and calves were equal in 
circumference.  X-ray examination of the hips was normal.

The orthopedist noted that he could find no evidence of back 
or hip pathology.  The lack of muscle wasting and normal 
mobility was not compatible with the symptomatology of which 
the veteran complained for such an extended period of time.  
The doctor had no treatment to offer other than medication as 
needed.  The veteran was to remain in full duty status.  The 
examiner suggested a "sed-rate," a RA (rheumatoid 
arthritis) test, and serum series to rule out possible 
inflammatory disease.  But this was noted to be extremely 
unlikely in face of the physical and X-ray findings.

The report of the veteran's separation examination, dated in 
August 1968, noted no abnormalities.

The veteran was examined by VA in February 1969.  He reported 
that, in 1967, he had jumped out of a helicopter in Chulai, 
South Vietnam, injuring his left thigh, left hip, and left 
knee.  He stated that the jump was about eight feet to the 
ground.  He reported that he was told there was nothing 
wrong.  He stated that he still had aches in the left thigh, 
the left hip, and left knee.  He had no complaints below the 
knee.  The examination was described as essentially negative.  
The veteran was noted to be underweight.  He was also noted 
to have a normal posture and gait.  The examination of the 
left lower extremity was essentially negative, it appeared 
just exactly like the right.  There was a full range of 
motion of the hip, full flexion, full extension, normal 
internal and external rotation, normal abduction, normal 
adduction, all motion was without distress.  The right thigh 
appeared to be the same as the left.  Circumference 
measurements were equal.  Examination of the knee was 
essentially negative, there was no deformity and no swelling.  
The left knee showed full flexion and extension; and no 
crepitation on active and passive motion.

On manipulation there was no "AP," no lateral motion, and 
no relaxation of the cruciate or collateral ligaments.  He 
was able to squat "way down" and rise without difficulty.  
Both legs were reported to be normal.  X-ray examination of 
the left hip, left knee, and lumbosacral spine were within 
normal limits.  The diagnosis was history of injury to left 
lower extremity, no residuals found.

Based on that evidence the RO denied service connection for 
pulled muscles of the left thigh and leg in May 1969.

Evidence Added to the Claims Folder Since May 1969 

In April 1994 the veteran submitted a letter to VA.  He 
sought establishment of service connection for "neural 
dysfunction of left leg."  He asserted that he experienced 
muscle spasm and collapse of the lower limbs.  He noted that 
the condition manifested itself during a combat tour of duty 
in Vietnam.

The veteran submitted a private medical report from Dr. D.K., 
dated in March 1995.  The doctor noted that the veteran 
reported a low back and left leg injury in 1965 while at 
Marine training camp when crawling underneath live fire, and 
then again in 1966 in Vietnam when he was going through a 
muddy rice paddy.  The veteran reported that his low back had 
been a problem since that time, basically lumbar pain.  The 
pain went into the left leg.  There were also numbness 
sensations in both lower legs and in the feet.  The veteran 
reported that his pain was constant.  Recently the pain had 
been worse, and his activity tolerance had been worse.

The doctor noted that a lumbar CT was done in December 1994.  
It showed a concentric mildly bulged disk at L3-L4; and an 
L4-5 concentric moderately bulged disk; and L5-S1 small 
central disk consistent with bulge on minimal contained 
herniation.  There did not seem to be impingement of nerve 
roots from the disks.  The doctor's impression was chronic 
low back pain with left leg pain and paresthesia; three-level 
multiple disk bulges; L3-4, L4-5, and L5-S1; with history of 
low back injury related to military service.

The veteran submitted a statement in March 1995.  He reported 
that "during the war" he was threatened with being 
"written up" as malingering when he went to see a doctor.  
He reported that when he had first hurt himself during 
training, he had been threatened.  After being examined much 
later, even then the injury was interpreted in the doctor's 
words and not his own.  

He reported that the original symptoms started during test, 
which involved crawling while live rounds were fired.  On 
that occasion there was pain and weakness of his leg, and a 
sharp and hot pain in his lower back.  When he finally 
managed to crawl the last ten yards, and while tumbling into 
the trench, there was a wrenching of the back and leg when he 
hit the ground after rolling over someone else. When he 
attempted to get a doctor to look at the injury, it seemed 
that "they could care less."

The veteran reported that there was a reoccurrence when, 
while going through a rice paddy, he re-injured himself.  He 
reported that this happened while "under fire through real 
sticky and knee high mud."  Again when he sought aid, he was 
told to quit faking or he would be "written up" as 
malingering.

He reported that once he returned to the United States, 
things were not the same and problems soon arose.  He had a 
problem with his leg "just going from under [him]," along 
with pain from his lower back and down the leg.  He reported 
that he was eventually exempted from physical training or 
strenuous labor.  He reported that the orthopedic doctor to 
whom he was sent did not care about his complaints, but was 
told how and when he should feel pain.

The veteran submitted a further statement in May 1995 in 
conjunction with a VA examination.  He recalled that during 
training he was required to crawl for more than 75 meters 
with full combat gear.  During that time he was required 
crawl under barbed wire while explosive charges were 
detonated and live fire was aimed over his head.  He reported 
that with all the pushing and twisting while crawling he 
quickly became fatigued.  He felt a strange sensation from 
the lower back and down his left leg.  When he tumbled into 
the trench, while rolling on top of another marine, there was 
a feeling of wrenching something and a got pain ran down to 
his leg.  This seemed to him like pulling something out of 
his upper leg muscle and back.  He reported that the injury 
was "shrugged aside" as nothing more than a strain of 
sorts, and he was sent to Vietnam.  

While in Vietnam he reported that while running across a rice 
paddy under enemy fire, his left leg got stuck in deep mud.  
When he tried to pull himself and continue running, there was 
a pain in his back and legs.  Unable to run, there was only 
one way to keep going, and that was to crawl.  He reported 
that in the combat zone, the doctor did not look closely at 
the injury, but just sent him back to combat.  He reported 
that he was also required to carry a total weight exceeding 
80 pounds on his back.

The veteran reported that upon his exit from service he 
sought service connection from VA.  He reported that those 
doctors also did not listen to his complaints, and just 
examined his leg.  He reported that the pain had been 
continuously getting worse since his time in service.  It now 
restricted all of his activities.

The veteran submitted a statement dated in April 1996.  He 
reported that while in Vietnam his injuries were compounded 
by physical stress to the point were he was rendered 
completely useless.  He reported that during service his 
symptoms got so bad that he could no walk, let alone stand 
up.  He sought to clarify that he was never given a careful 
complete examination during his service.  No one had taken X-
rays or looked closely at his injuries.  He reported that the 
doctor's in service were lying when he reported that the 
veteran had no pain.  The veteran reported that it was well 
known that doctors lied just to keep men fighting or ready to 
fight.

The veteran reported that after returning to the U.S. his 
condition had become worse.  He related that while assigned 
to the brig he had complained about problems with pain and, 
falling down when his leg collapsed from under him.

The veteran was examined in November 1996 by VA.  He reported 
that he had had progressive pain, numbness, and weakness of 
the extremities since the 1970's.  He reported that he had 
quit working because of leg pain and dysfunction.

The veteran was noted to limp on the left, using a cane, but 
was able to move about the examining room, undress, dress, 
mount and dismount the examining table.  He could hop with 
difficulty.  He could stand on his heels, but could not walk.  
He could only minimally walk on his toes.  He could not squat 
or rise.  There was no muscle atrophy.  There was a 
hypoesthesia to pin prick and light touch in a stocking 
distribution.  An EMG study was performed.  The impression 
was "an essentially normal EMG - poor efforts but no 
evidence of denervation or myopathy."

The veteran was also examined by a VA neurologist in November 
1996.  The veteran reported the development and subtle onset 
of low back pain during basic training.  The veteran reported 
that at that time he could hardly turnover.  The veteran 
reported that the pain radiated down the left leg down to the 
foot.  The veteran reported that since the injury he had had 
continued low back pain going into the left leg more than the 
right.  The veteran recalled a hot left foot.  He recalled 
paresthesia in the big toe of the left leg.  He had had a MRI 
that was reportedly negative.

The veteran reported that he had not been without pain in his 
back since 1965.  He had used medication since 1968.  He had 
numbness in the calf and ankle of his left leg that came and 
went.  He had lost sensation in his leg starting in the mid 
1970's.  He had weakness in his legs, especially the left 
side, starting about 1967 that was progressive to the present 
time.  He had some complaints of numbness around the pelvis 
that were intermittent.

The examiner noted that examination of the veteran's spine 
revealed variable tenderness in the lumbar region.  At first, 
the veteran had no tenderness, and then he did have prominent 
tenderness anywhere he would touch from about T8 to L4.  The 
spinous processes were somewhat tender to percussion, but 
there was no more tenderness on one side than the other, and 
he did not have prominent responses, or request that the 
examiner stop.

The veteran flexed from 10 to at most 20 degrees with mainly 
thoracic, rather than lumbar flexion.  A lumbar lordosis was 
not reversed with flexion.  He had lateral bend of three 
inches at the T1 region to the right and left side.  He had 
no effective back extension.  He did not have a positive 
jugular vein impression test.

The examiner further noted that straight leg raise test was 
positive at 20 degrees on the right and 5 degrees on the 
left.  The veteran still allowed adequate flexion of the 
knee.  Adequate hip range of motion could be established 
passively.  The veteran's legs revealed no sign of atrophy 
though they were not measured.  The veteran was able to stand 
on toes and heels, and could dorsi-flex the toes well when 
standing.  However, when lying down, he had very weak 
inconsistent movements when asked to dorsi-flex the toes.  He 
had no sign of atrophy on muscle testing.  Supinely, when 
testing in his supine area, his motor was between 3 and 4, 
but when standing it was 4 to 5, or perhaps 5 completely.  He 
was able to do just a few inches of a squatting position.  
His Romberg test was negative.  He walked with some caution 
as if he was contending with unsteadiness, weakness, or some 
problem.  The reflexes were present, with a little asymmetry 
and were decreased only slightly on the left.

The impression's included a history of low back pain with 
lumbar radiculopathy on examination.

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a disorder of the left lower extremity.

conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  The veteran has submitted testimony, not 
of record at the time of the prior decision, that he injured 
his leg during combat.

Also of record are competent medical opinions that the 
veteran has radiculopathy from his back into his left leg.  
At the time of the prior decision in 1969, there was no 
evidence of a disability of his legs or of his back affecting 
his legs.

Such evidence is not cumulative of evidence already of record 
and is probative of the issue of service connection for 
disability of the left leg.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The benefit sought on appeal, reopening of the claim of 
service connection is granted.

Entitlement to Service Connection

Once the veteran's claim has been reopened, the Board must 
determine whether it meets the criteria of a well-grounded 
claim.  Elkins v. West, No. 97-1534 (Feb. 17, 1999)

Law and Regulation

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1996).  However, competent evidence of a nexus 
between a current disability and service is still required.  
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996). 

Service Connection for the Left Lower Extremity

The veteran has stated that he injured his left leg while 
running through a rice paddy avoiding enemy fire in Vietnam.  
He reports that his leg was stuck in deep mud and he 
proceeded to crawl rather than run.  The Board accepts that 
the veteran injured his left leg for the purposes of 
establishing service connection.  He has therefore satisfied 
the requirement of presenting evidence of an in-service 
injury to the leg.

However, in order for the claim for service connection to be 
well grounded, there must be competent evidence that the 
veteran currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Review of the 
competent medical evidence does not reveal a diagnosis of any 
disorder of the veteran's leg.  The February 1969 
examination, performed within a year of the veteran's service 
found no abnormality.  The December 1994 private medical 
opinion diagnosed disorders of the veteran's lumbar spine, 
not of the left lower extremity.  An EMG study in November 
1996 was essentially normal.  The only diagnosis of the 
veteran's complaints of pain is radiculopathy, which will be 
discussed in conjunction with the claim for service 
connection for lumbar disc disease.

The sole evidence of a current disorder of the left lower 
extremity is the contentions of the veteran.  In Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), the United States Court of 
Veterans Appeals stated that "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under [38 U.S.C.A.] § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  The Federal Circuit in Epps v. Gober, 126 
F.3d at 1468, reconfirmed the requirement that competent 
medical evidence of a diagnosis of current disability is 
required to submit a well-grounded claim.

In addition, the veteran has failed to submit medical 
evidence of a nexus between an in-service disease or injury 
and any current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.

While the veteran has also noted a continuity of 
symptomatology, i.e., pain, numbness, and giving way of the 
left lower extremity, that symptomatology has not been 
diagnosed as a disorder of the left lower extremity. A claim 
will be found well grounded if there is competent evidence of 
incurrence or aggravation of a disease or injury in service 
and of continuing symptomatology since service, and medical 
evidence of a nexus between the current disability and the 
reported symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 493 (1997).  While the veteran is competent to submit 
evidence that he has had pain in his knee since service, he 
is not competent to diagnosis such symptoms as a current 
disorder, nor to connect that symptom with any particular 
disorder or cause.  In order to find a current disorder 
connected to an incident in service, the VA must be presented 
with competent medical evidence that establishes the present 
existence of a disease or disorder and makes such an 
etiological connection to it.  See Epps, 126 F.3d at 1468; 
Grottveit, 5 Vet. App. at 93. 

The veteran has also criticized the professionalism and 
competency of virtually every medical practitioner who has 
examined the veteran since his entry into service.  The 
veteran, who is a layman, is not competent to offer evidence 
addressing the sufficiency or insufficiency of a medical 
examination or opinion.  The Board must rely upon the medical 
evidence of record in the file, and is not free to or 
competent to substitute or rely upon its own or the veteran's 
medical opinion.

Service Connection for the Lumbar Spine

Review of the veteran's service medical records is negative 
for report of complaint, treatment, or notation relevant to 
the veteran's lumbar spine.  The veteran underwent an 
orthopedic examination in May 1967.  The examiner 
specifically noted he was unable to find evidence of back 
pathology.

The veteran contends that he injured his back during basic 
training.  Review of the service medical records does not 
reveal complaints referable to the veteran's back during that 
period.  The presumption afforded a combat veteran by § 1154 
is only applicable to injuries reported while engaged in 
combat with the enemy, and is therefore inapplicable to the 
veteran's period of basic training.  

The veteran underwent a VA examination in February 1969.  It 
was negative for any findings of abnormality of the lumbar 
spine.  X-ray examination of the lumbosacral spine was within 
normal limits.  There were also no recorded complaints 
referable to the veteran's back.

It is not until December 1994, approximately twenty years 
after service that the first medical evidence of the 
existence of a lumbosacral spine disorder is recorded.  The 
doctor at that time diagnosed chronic low back pain with left 
leg pain and paresthesia; three-level multiple disk bulges; 
L3-4, L4-5, and L5-S1; with history of low back injury 
related to military service.  However, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
requirement imposed on a claimant of submitting sufficient 
evidence to render a claim well-grounded. LeShore v. Brown, 8 
Vet. App. 406 (1995).  Such evidence is not competent, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Id.

The veteran has not met his burden under 38 U.S.C.A. § 5107 
to submit a well-grounded claim.  The benefits sought on 
appeal are accordingly denied.


ORDER

The claim of entitlement to service connection for a disorder 
of the left lower extremity is reopened.

The claims of entitlement to service connection for a 
disorder of the left lower extremity and for lumbar disc 
disease are denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

